Order denying motion to punish for contempt affirmed, without costs. While we are of opinion that there was a technical violation of the restraint contained in the order to show cause, which motion was granted, thus differentiating the case from that of Dady v. O’Rourke (71 App. Div. 557), still we find no denial of the respondent’s claim of the assumption by the corporation of the copartnership debts which were included among the payments made by the respondent. The contempt does not appear to us to have been willful or intentional. (Thompson v. Thompson, 197 App. Div. 228.) In the circumstances we conclude that punishment for contempt would not be in the interests of justice. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.